Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 now depends upon a canceled claim.  Dependent claims need to depend on pending claims only.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claim(s) 1, 2, 3, 6, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (WO 2015/020610) in view of CN107994099.
	The Loh et al reference teaches a method of growing seed layers and thin films, note entire reference.  This includes a method of in-situ transfer during fabrication of a thin film using a metal catalyst. A growth catalyst is on a layered structure (abstract). First step is growing or depositing a
two-dimensional 2D layer on a substrate (depositing a 2-dimensional crystalline thin film (20 layer) on a catalyst layer paragraph 0005. Then treating the two-dimensional 2D layer to form one or more seed layers (etching the catalyst layer by liquid infiltration and simultaneously contacting (0005) the crystalline thin firm with a substrate.  Wherein the one or more seed layers are formed by a chemical conversion the creation of a subsurface forming a metastable phase (chemical conversion) paragraphs 0005 and 0006. Then the structure is treated transforming the one or more seed layers into a thin film (cleaning the thin film and substrate to remove residual etchant and removing moisture and a polymer) to manufacture a2-dimensional crystalline film, paragraph 0005.  The sole difference between the instant claims and the prior art is in the 2d layer being a chalcogenide, GaSe or InSe.  However, the CN107994099 reference teaches that 2D material can be composed of group III chalcogenides, which includes GaSe or InSe, note page 4.   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the CN 107994099 reference to have a 2D layer of GaSe or InSe in order to increase the efficiency of the device.
	With regards to claim 2, the Loh et al reference teaches the starting substrate comprises silicon dioxide, silicon, alumina, aluminum nitride, beryilla, quartz, titanate, ferrite, and/or sapphire paragraph 0045.

is obtained by exfoliation, wherein the exfoliation is liquid or mechanical, paragraph (0036).
	With regards to claim 13 the Loh et al reference teaches that the thin film is crystalline, note abs.
	With regards to claim 12, the Loh et al reference teaches that the seed layers are multilayers, note figures.
	With regards to claim 14, the Loh et al reference teaches silicon dioxide as a substrate with is amorphous, note para 0045.
	With regards to claim 15, the Loh et al reference teaches the thin film has a thickness of between about 50 nm to about 5 microns paragraph (0058).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Hanser et al (wo 2008/048303) and CN107994099.
The Loh et al and CN107994099 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the annealing in ammonia to chemically convert.  However, the Hanser et al reference teaches a method of treating 2d films by a chemical conversion using ammonia gas and annealing, note para 260.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Hanser et al reference to anneal in ammonia to chemically convert the film in order to increase the uniformity of the conversion.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Lee (TW 1451479) and CN107994099. 
The Loh et al and CN107994099 references are relied on for the same reasons as stated, supra, and differs from the instant claim in deposition in the transforming step.  However, Lee reference teaches the transforming step comprises conducting epitaxial growth, wherein the epitaxial growth comprises .
Claim 8 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Robinson et al (2017.0175258) and CN107994099 
The Loh et al and CN107994099 references are relied on for the same reasons as stated, supra, and differs from the instant claim in deposition in the powder deposition.  However, the Robinson et al reference teaches in the two-dimensional layer that is grown on the substrate using powder vaporization "PV" (powder vaporization) para 0042 and 0053. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Robinson et al reference to grow on the substrate using powder vaporization “PV”, in order to gain the advantages of providing a steady method of deposition.
	With regards to claim 9, the Robinson et al reference teaches in the one or more seed layers have a thickness of less than about 3 nm para (006). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Robinson et al reference to have seed lavers have a thickness of less than about 3 nm, in order to providing a reliable field effect mobility throughout the semiconductor.
	With regards to claim 10, the Robinson et al reference teaches the one or more seed layers is monolayer para 006.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Robinson et al reference to use a monolayer of seed in order to lower defects in the grown thin film. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Li (6916717) and CN107994099
.
Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Haber (EP 3217423) and CN107994099
The Loh et al and CN107994099 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the mechanical separate.  However, the Haber reference teaches a method using mechanically exfoliating the thin film providing a free-standing thin film paras 0018, 0191. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Haber reference to use mechanical exfoliation in order to separate with little damage to the layers.
With regards to claim 19, the combination of references teach a free standing thin film.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Haber (EP 3217423) and CN107994099
The Loh et al, CN107994099 and Haber references relied on for the same reasons as stated, supra, and differs from the instant claims configuration and thickness of the thin film. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the layer for device use including thickness in the combined references in order to increase the use of the final product.

				Response to Applicants’ Arguments
December 30, 2021 have been fully considered but they are not persuasive.
	The 102 rejection has been withdrawn in view of the amendment to claim 1. 
	Applicants’ argument concerning the combination of the Loh and CN107994099 references has been considered and not deemed persuasive.  The examiner has provided in the body of the rejection where one of ordinary skill in the art can find the passage the examiner is relying on to show that the claimed feature is in fact taught by the prior art. Motivation for a rejection does not need to come from a reference but from the knowledge of the art.  Further, the examiner is merely substituting known materials which is a proper combination and reasoning in view of the cited MPEP.  It is noted, that applicants footnote 1, states the rejection should be made FINAL.
	Applicants’ argument concerning the motivation not being predictable is noted.  However, the citations in the arguments as concerned with a chemical reaction.  Applicants have fail to show in the argument the chemical reaction that is unpredictable.  The examiner is merely exchanging one known material for another known material.  Both materials are known to one of ordinary skill in the art.  There is no reaction that is new.  And the properties of both materials is also known.  Therefore, there is no unpredictability in the combination and the examiner has made a proper rejection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714